PER CURIAM.
This appeal questions the propriety of the trial court revoking the appellant’s probation and further alleges error in the trial court failing to correctly give the appellant credit for previous time spent in the county jail. We affirm the revocation. Edwards v. State, 439 So.2d 1028 (Fla. 3d DCA 1983); Chappell v. State, 429 So.2d 84 (Fla. 5th DCA 1983); Roth v. State, 406 So.2d 121 (Fla. 2d DCA 1981); Aaron v. State, *503400 So.2d 1033 (Fla. 3d DCA 1981); Adams v. State, 330 So.2d 505 (Fla. 1st DCA 1976).
We find merit in the failure to specifically name the amount of time to which the appellant should be credited and therefore remand the matter to the trial court for resentencing. Lund v. State, 396 So.2d 255 (Fla. 3d DCA 1981); Scherer v. State, 366 So.2d 840 (Fla. 2d DCA 1979).
Affirmed in part and reversed in part with directions.